Exhibit 99.1 L A Z A R D For immediate release Media contacts: Investor contacts: Judi Frost Mackey, +1 Michael J. Castellano, +1 judi.mackey@lazard.com Chief Financial Officer Richard Creswell, +1 44 Jean Greene, +1 richard.creswell@lazard.com investorrelations@lazard.com LAZARD COMPLETES SENIOR NOTES EXCHANGE OFFER NEW YORK, August 17, 2007 – Lazard Ltd (NYSE:LAZ) announced today that its subsidiary Lazard Group LLC has successfully completed its offer to exchange an aggregate principal amount of up to million of its outstanding 6.85% Senior Notes due 2017 (the “Old Notes”) for an equal aggregate principal amount of its 6.85% Senior Notes due 2017 registered under the Securities Act of 1933, as amended (the “Exchange Notes”).The Old Notes were originally issued on June 21, 2007 in a private placement pursuant to Rule 144A under the Securities Act of 1933, as amended. The exchange offer expired at 5:00 p.m., New York time, on August 16, 2007. Over 99% of Lazard Group’s Old Notes were tendered and accepted in the exchange offer.The Exchange Notes are substantially identical to the Old Notes, except that the Exchange Notes have been registered under the Securities Act and, as a result, the transfer restrictions and registration rights provisions applicable to the Old Notes do not apply to the Exchange Notes. This notice shall not constitute an offer to sell or the solicitation of an offer to buy any securities. Lazard, one of the world’s preeminent financial advisory and asset management firms, operates from 32 cities across 16 countries in North America, Europe, Asia, Australia and South America.With origins dating back to 1848, the firm provides advice on mergers and acquisitions, restructuring and capital raising, as well as asset management services to corporations, partnerships, institutions, governments, and individuals.For more information on Lazard, please visit www.lazard.com. ### Cautionary Note Regarding Forward-Looking Statements This press release contains “forward-looking statements”. In some cases, you can identify these statements by forward-looking words such as “may”, “might”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, and the negative of these terms and other comparable terminology. These forward-looking statements are not historical facts but instead represent only our belief regarding future results, many of which, by their nature, are inherently uncertain and outside of our control. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by these forward-looking statements. These factors include, but are not limited to, those discussed in our Annual Report on Form 10-K under Item 1A “Risk Factors”, and also disclosed from time to time in reports on Forms 10-Q and 8-K including the following: •
